Citation Nr: 0431173	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

The propriety of the initial 30 percent evaluation for the 
service-connected 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1964 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge via videoconferencing technology in 
October 2004.  A transcript of the veteran's hearing has been 
associated with the claims folder.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The veteran contends that the symptoms of his PTSD are worse 
than is reflected by the currently assigned 30 percent 
evaluation.  A January 2004 outpatient treatment note 
indicates that the veteran carried a diagnosis of chronic, 
severe PTSD, which was totally and permanently disabling, and 
rendered him unemployable.

However, there is conflicting evidence of record.  On VA 
examination in March 2004, the veteran was found to be 
moderately impaired by his PTSD symptomatology.  The examiner 
stated that the veteran had moderate impairment in social and 
occupational functioning, and that his psychiatric problems 
did not preclude gainful employment.

During his October 2004 hearing, the veteran questioned 
adequacy of the March 2004 examination.  He stated that the 
examiner did not ask him about suicidal thoughts, compulsive 
behaviors or panic attacks.  He testified that he suffered 
from such symptoms and that they were debilitating.  

Consequently, the Board is unable to ascertain the level of 
severity of the veteran's PTSD.  Accordingly, the Board 
concludes that a further examination, which addressed the 
disparate medical findings, should be conducted prior to 
appellate consideration of the veteran's appeal.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues of service 
connection for hearing loss disability 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that he should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected PTSD.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.   Any special 
diagnostic studies deemed necessary 
should be performed.  All clinical 
manifestations of the veteran's service-
connected PTSD  should be reported in 
detail.  The examiner should provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD and 
any psychiatric disorder etiologically 
related thereto.  The examiner should 
also assign a Global Assessment of 
Functioning score, consistent with the 
DSM IV, based on the veteran's service-
connected PTSD and any psychiatric 
disorder etiologically related thereto.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  
In explaining the basis for his or her 
opinion, the examiner should address the 
conflicting evidence of record.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claims.  In considering the 
veteran's claim for an initial evaluation 
higher than 30 percent for PTSD, the RO 
should give consideration to the 
possibility of staged ratings, pursuant 
to Fenderson v. West, 12 Vet.App. 119 
(1999).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




